TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 22, 2013



                                    NO. 03-13-00504-CV


                                       S. P., Appellant

                                              v.

                Texas Department of Family & Protective Services, Appellee




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.